Title: From George Washington to Alexander Hamilton, 21 March 1794
From: Washington, George
To: Hamilton, Alexander


          
            United States, 21 Mar. 1794.
          
          Pay to the Secretary of State, in pursuance of the Act providing for the relief of such
            of the Inhabitants of St Domingo, resident within the U.S. as may be found in want of
            support, two thousand dollars; to be by him
            remitted to the Committee at Baltimore, appointed to superintend the unfortunate people
            of the above description at that place.
          
            Geo: Washington
          
        